Citation Nr: 1031127	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for status-post fracture 
of the mandible at the left angle and right pre-molar region. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for a compensable 
evaluation for his service-connected status-post fracture of the 
mandible at the left angle and right pre-molar region.

The Board notes that in May 2006, the Veteran appeared at the RO 
to present oral testimony in support of his claim before a 
traveling Veterans Law Judge who has since resigned from the 
Board.  Pursuant to 38 C.F.R. §§ 19.75, 20.704, the Board 
remanded the case in April 2008 so that the Veteran could be 
provided with a new hearing before an active Veterans Law Judge.  
The new hearing was conducted in March 2010, and a transcript of 
this hearing has been duly obtained and associated with the 
evidence.  At this juncture, the Board notes that the transcript 
of the May 2006 hearing was never associated with the Veteran's 
claims file.  The Board attempted to locate the missing 
transcript; unfortunately, a search indicated that the transcript 
was unavailable and the tape is deemed to have been lost.

For the reasons that will be further discussed below, the appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if any further action is required on their part.


REMAND

The most recent VA dental examination provided in response to the 
Veteran's increased rating claim was conducted nearly six years 
ago, in December 2004.  At 


his March 2010 Board hearing, the Veteran stated that symptoms 
associated with his service-connected mandibular disability have 
worsened over the course of the previous 18-month period.  As the 
Veteran claims that his disability is worse than when originally 
rated, and the available clinical evidence is too old for an 
adequate evaluation of his current condition, VA's duty to assist 
includes providing a new medical examination.  See Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The case should therefore be 
remanded so that the appellant may be scheduled for the 
appropriate examination to assess the current severity of his 
service-connected status-post fracture of the mandible at the 
left angle and right pre-molar region.

At his March 2010 hearing before the Board, the Veteran also 
reported that his primary treating dentist at the Butler VA 
Medical Center (VAMC) dental office had recently determined that 
the Veteran had suffered "30 degree range of motion lost" or 
"30 percent loss" of mandibular function.  The Veteran further 
reported that this VA dentist assured him that "he was gonna put 
it in the record" that the Veteran's mandibular disability was 
productive of this level of impairment.  The Veteran also 
indicated that there were recent treatment records from his 
private dentist, Michael R, Miller, D.M.D., that were both 
pertinent to, and supportive of, his claim for a rating increase 
for his mandibular disability.  However, a review of the claims 
file indicates that the relevant records associated with the 
evidence are not more recent than November 2006, and that 
attempts by VA to obtain the aforementioned records have not been 
conducted.  When a claimant has brought the existence of 
pertinent medical records to VA's attention, whether they are 
from private or VA healthcare providers, VA's duty to assist him 
in the development of his claim requires that it undertake 
attempts to locate and obtain such records.  Moore v. Derwinski, 
2 Vet. App. 375, 376 (1992); Gross v. Derwinski, 2 Vet. App. 551, 
552 (1992).  See also Jolley v. Derwinski, 1 Vet. App. 37, 40 
(1990); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:  

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all dental care providers, both VA and 
private.  After obtaining the necessary 
waivers, the RO should obtain copies of those 
pertinent records not already associated with 
the evidence.  Those records should include, 
but are not limited to, any pertinent records 
dated since the time of the December 2004 VA 
dental examination, including those records 
relating to the Veteran's dental treatment 
received from the Butler VAMC dental office 
and his private dentist, Michael R. Miller, 
D.M.D.

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  After the above evidence has been 
obtained and associated with the record, the 
Veteran should be scheduled for a new VA 
dental examination to assess the current 
severity of his service-connected status-post 
fracture of the mandible at the left angle 
and right pre-molar region.  

After the examination, the examining dentist 
should provide an opinion as to the following 
questions:

(a.)  Is impairment associated with the 
Veteran's service-connected status-post 
fracture of the mandible at the left angle 
and right pre-molar region manifested by 
slight displacement, moderate 
displacement, or severe displacement, 
dependent upon the degree of motion and 
relative loss of masticatory function?

(b.)  Is there mandibular bone loss due to 
the traumatic injury or to osteomyelitis 
associated with the status-post fracture 
of the mandible at the left angle and 
right pre-molar region?

If so:

[i.]  Is there loss of the masticatory 
surface and is such loss restorable by 
a suitable dental prosthesis?

[ii.]  Are all the upper and lower 
teeth on one side missing due to 
traumatic and/or osteomyelitic bone 
loss?

[iii.]  Are all the lower anterior 
teeth missing due to traumatic and/or 
osteomyelitic bone loss?

[iv.]  Are all the upper anterior teeth 
missing due to traumatic and/or 
osteomyelitic bone loss?

[v.]  Are all the upper and lower 
anterior teeth missing due to traumatic 
and/or osteomyelitic bone loss?

[vi.]  Are all the upper and lower 
posterior teeth missing due to 
traumatic and/or osteomyelitic bone 
loss?

[vii.]  Are all the lower teeth missing 
due to traumatic and/or osteomyelitic 
bone loss?

[viii.]  Are all the upper teeth 
missing due to traumatic and/or 
osteomyelitic bone loss?

[ix.]  Are all the teeth missing due to 
traumatic and/or osteomyelitic bone 
loss?

The Veteran's claims folder should be 
provided to the VA examiner, who should be 
asked to review the Veteran's claims file and 
base any opinion provided on the foregoing 
review thereof, as well as the current 
examination.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any of 
the requested opinions without resorting to 
speculation, it should be so stated.

3.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claim of entitlement to a compensable 
evaluation for status-post fracture of the 
mandible at the left angle and right pre-
molar region should be readjudicated 
following review of all relevant evidence 
associated with the claims file.  If the 
maximum benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the appellant has had 
an adequate opportunity to respond, the claim 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

